

SECOND AMENDMENT TO SECOND AMENDED AND
RESTATED AGREEMENT OF LIMITED PARTNERSHIP FOR
MHC OPERATING LIMITED PARTNERSHIP


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP FOR MHC OPERATING LIMITED PARTNERSHIP (this "Amendment") is entered
into and shall be effective for all purposes as of December 31, 2013, by and
between Equity LifeStyle Properties, Inc., a Maryland corporation (the “General
Partner” or “ELS”), the incoming General Partner of MHC Operating Limited
Partnership, an Illinois limited partnership (the “Partnership”), and MHC Trust,
a Maryland real estate investment trust (“MHC Trust”), as the withdrawing
General Partner of the Partnership.
W I T N E S S E T H:
WHEREAS, the Partnership is governed by that certain Second Amended and Restated
Agreement of Limited Partnership dated as of March 15, 1996, as amended on
February 27, 2004 (collectively, the “Partnership Agreement”) (capitalized terms
used but not defined herein have the meanings set forth in the Partnership
Agreement);
WHEREAS, pursuant to that certain Merger Agreement of even date herewith, MHC
Trust has merged with and into ELS and withdrawn as the General Partner of the
Partnership;
WHEREAS, pursuant to Sections 16.2 and 16.5 of the Partnership Agreement, the
Partners have consented to this Amendment; and
WHEREAS, the Partners desire to amend the Partnership Agreement to reflect the
withdrawal of MHC Trust as the General Partner and the admission of ELS as a
substitute General Partner of the Partnership and certain other changes.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound hereby, the Partners agree as follows:
1.    The Partners hereby ratify and approve the merger of MHC Trust with and
into ELS, including the transfer by operation of law of MHC Trust’s entire
Partnership Interest to ELS.
2.    The Partners hereby admit ELS as a substitute General Partner of the
Partnership, effective as of the date hereof. ELS hereby accepts and agrees to
be bound by the terms and conditions of the Partnership Agreement, as amended
hereby. All of the requirements contained in the Partnership Agreement relating
to the transfer of such Partnership Interest and such admission have been
satisfied or waived.
3.    Notwithstanding anything contained to the contrary in the Partnership
Agreement, for all purposes of the Partnership Agreement, the term “General
Partner” shall refer only to “ELS” and the term “Company” shall refer only to
“ELS”.
4.    ELS and MHC Trust shall file a Certificate of Amendment to the Certificate
of Limited Partnership with the Secretary of State of Illinois reflecting the
admission of ELS as the substitute General Partner and the withdrawal of MHC
Trust as the General Partner of the Partnership.
5.    The Partnership Agreement is hereby further amended as follows:
(ii)    Section 2 is hereby amended as follows:
a.    The definition of “Company” is hereby deleted in its entirety and the
following inserted in lieu thereof: “Company” shall mean Equity LifeStyle
Properties, Inc., a Maryland corporation and the General Partner of the
Partnership.”
b.    The definition of “General Partner” is hereby deleted in its entirety and
the following inserted in lieu thereof: “General Partner” shall mean Equity
LifeStyle Properties, Inc., a Maryland corporation.”
c.    The definition of “MHC Trust” is hereby deleted in its entirety.
(ii)    Section 3.2(B)(i) is hereby deleted in its entirety and the following
inserted in lieu thereof: “OP Units to the Company upon the issuance by the
Company of additional Common Shares (other than in exchange for OP Units) and
the contribution of the net proceeds thereof as a Capital Contribution by the
Company to the Partnership as provided for in Section 3.3(B) below, it being
understood, however, that the Company may issue Common Shares in connection with
share option plans, dividend reinvestment plans, restricted share plans or other
benefit or compensation plans (for example, shares issued in lieu of fees or
compensation) without receiving any proceeds and that the issuance of such
Common Shares shall nonetheless entitle the Company to additional OP Units
pursuant to this clause (i);”
(iii)    Section 3.2(B)(ii), (iii) and (v) are hereby amended by deleting the
following phrase “(including MHC Trust)” where it appears and inserting the
following in lieu thereof: “(including the Company)”.
(iv)    Section 3.2(B)(iv) is hereby deleted in its entirety and the following
inserted in lieu thereof: “(iv) Preference Units to the Company upon the
issuance by the Company of securities other than Common Shares (whether debt or
equity securities) (“Other Securities”) and the contribution of the net proceeds
thereof as a Capital Contribution to the Partnership as provided for in Section
3.3(B) below; and”
(v)    Section 3.2(B)(a) is hereby deleted in its entirety and the following
inserted in lieu thereof: “the number of OP Units issued to the Company under
clause (i) of this section 3.2(B) shall be equal to the number of Common Shares
issued;”
(vi)    Section 3.2(C) is hereby amended as follows:
a.    Commencing with the second sentence thereof, the language “Such right may
be exercised by a Limited Partner at any time and from time to time upon not
less than ten (10) days prior written notice to the General Partner and the
Company. Upon receipt of such a request, the Company may, in its discretion, in
lieu of issuing Common Shares, cause the General Partner to cause the
Partnership” is hereby amended to read as follows: “Such right may be exercised
by a Limited Partner at any time and from time to time upon not less than ten
(10) days prior written notice to the Company. Upon receipt of such a request,
the Company may, in its discretion, in lieu of issuing Common Shares, cause the
Partnership”.
b.    The following language contained therein: “the term “Company’ shall
thereafter be deemed to refer to the “Successor Issuer’, except in each case as
the context may otherwise require to accomplish the purpose and intent of the
applicable provision. In the event the Company issues any Common Shares in
exchange for OP Units pursuant to this Section 3.2(C), the Company shall
contribute such OP Units to MHC Trust, and the General Partner shall record the
transfer on the books of the Partnership so that MHC Trust is thereupon the
owner and holder of such OP Units.” shall be amended to read as follows: “the
term “Company’ or “General Partner’ shall thereafter be deemed to refer to the
“Successor Issuer’, except in each case as the context may otherwise require to
accomplish the purpose and intent of the applicable provision. In the event the
Company issues any Common Shares in exchange for OP Units pursuant to this
Section 3.2(C), the General Partner shall record the transfer on the books of
the Partnership so that the Company is thereupon the owner and holder of such OP
Units.”
(vii)    Section 3.2(D) is hereby deleted in its entirety and the following
inserted in lieu thereof: “D. The General Partner shall cause the Partnership to
issue to the Company rights, options or warrants to acquire OP Units or
Preference Units that correspond to rights, options or warrants to acquire
Common Shares or Other Securities issued by the Company. Such rights, options or
warrants issued by the Partnership shall have designations, preferences and
other rights such that the economic interests are substantially similar to the
corresponding rights, options or warrants issued by the Company. In accordance
with Section 3.3(B) below, the Company shall contribute the net proceeds of the
issuance of the corresponding rights, options or warrants and from the exercise
of the corresponding rights, options or warrants to the Partnership, it being
understood, however, that the Company may issue options to acquire Common Shares
in connection with benefit or compensation plans without receiving any proceeds
and that the issuance of such options shall nonetheless entitle the Company to
receive, without consideration therefor, corresponding options to acquire OP
Units pursuant to this Section 3.2(D).”
(viii)    Section 3.3(B) is hereby deleted in its entirety and the following
inserted in lieu thereof: “B. Except for (i) the capitalization of any entity
wholly owned by the General Partner which is (a) the general partner of a
partnership having the Partnership as a limited partner, or (b) the equity
interest holder of another entity having the Partnership as an equity interest
holder, (ii) the net proceeds generated by the issuance of Other Securities that
evidence debt (and are not equity securities) that are loaned by the Company to
the Partnership, and (iii) where, in the good faith opinion of the Company, the
net proceeds generated by the issuance of Other Securities (whether for debt or
equity) are retained by the Company for a valid business reason consistent with
the purposes of the Partnership and such retention does not materially adversely
affect the Limited Partners, the net proceeds of any and all funds raised by or
through the Company through the issuance of Common Shares or Other Securities,
or upon the issuance or exercise of rights, options or warrants to acquire
Common Shares or Other Securities issued by the Company, shall be contributed by
the Company to the Partnership as additional Capital Contributions, and in such
event the Company shall be issued either additional Units pursuant to Section
3.2(8) above, or rights, options or warrants pursuant to Section 3.2(D) above.”
(ix)    Section 3.3(C) is hereby deleted in its entirety and the following
inserted in lieu thereof: “C. If the General Partner creates and administers a
reinvestment program in substantial conformance with a dividend reinvestment
program which may be available from time to time to holders of the Common
Shares, each Limited Partner holding OP Units shall have the right to reinvest
any or all cash distributions payable to it from time to time pursuant to this
Agreement by having some or all (as the Limited Partner elects) of such
distributions contributed to the Partnership as additional Capital
Contributions, and in such event the Partnership shall issue to each such
Limited Partner additional OP Units pursuant to clause (iii) of Section 3.2(B)
above, or the General Partner may elect to cause distributions with respect to
which a Limited Partner has elected reinvestment to be contributed to the
Company in exchange for the issuance of Common Shares. Pursuant to Section
3.2(B)(iii), any OP Units issued to the Company shall be contributed to the
Partnership, and the General Partner shall record the transfer on the books of
the Partnership so that the Company is thereupon the owner and holder of such OP
Units. At the option of the General Partner, such a program may also be made
available with respect to Preference Units.”
(x)    Section 3.8 is hereby deleted in its entirety and the following inserted
in lieu thereof: “Redemption and Repurchase of Units. In the event of the
proposed repurchase or redemption for cash by the Company of (i) Common Shares,
or (ii) Other Securities, with respect to which the Company had previously been
issued Preference Units pursuant to Section 3.2(B)(iv) above, then, in such
event, the Partnership shall provide cash to the Company for such purpose equal
to the proposed repurchase or redemption price, and one OP Unit (or, in the case
of redemption or repurchase by the Company of Other Securities contemplated by
clause (ii) above, one Preference Unit which had been issued with respect to
such Other Securities) shall be cancelled with respect to each Common Share (or
unit of Other Securities) so repurchased or redeemed.”
(xi)    Sections 9.6(i) and 9.6(ii) are hereby amended by replacing all
references therein to “the General Partner” with “the Company”.
(xii)    Section 9.7(E) is hereby deleted in its entirety and the following
inserted in lieu thereof: “E. The General Partner may loan to the Partnership
the net proceeds of loans obtained or debt securities issued by the Company so
long as the terms of such loans to the Partnership are substantially equivalent
to those of the corresponding loans obtained or debt securities issued by the
Company.”
(xiii)    Section 9.9 is hereby deleted in its entirety and the following
inserted in lieu thereof: “9.9 General Partner Expenses and Liabilities. All
costs and expenses incurred by the Company in connection with its activities as
the General Partner hereunder, all costs and expenses incurred by the Company in
connection with its continued corporate existence, qualification as a real
estate investment trust under the Code and otherwise, and all other liabilities
incurred or suffered by the General Partner in connection with the pursuit of
its business and affairs as contemplated hereunder and in connection herewith,
shall be paid (or reimbursed to the Company, if paid by the Company) by the
Partnership unless and to the extent that any such costs were paid by the
Company in connection with the issuance of additional shares of stock of the
Company as contemplated by Section 3.3(B) above. Notwithstanding anything to the
contrary contained herein, this Section 9.9 shall apply only to the extent that
such costs, expenses or liabilities exceed any cash distributed to the General
Partner by any wholly-owned subsidiary of the General Partner.
6.    The Partnership Agreement, as amended hereby, is ratified and affirmed in
all respects and shall continue in full force and effect.
IN WITNESS WHEREOF and pursuant to Section 16 of the Partnership Agreement, the
General Partner on behalf of all Partners has executed and certified this
Amendment as of the date first above written.
GENERAL PARTNER
Equity LifeStyle Properties, Inc., a Maryland corporation, as General Partner of
the Partnership


By: s/Kenneth A. Kroot                    
Its: Senior Vice President & General Counsel        




WITHDRAWING GENERAL PARTNER
MHC TRUST, a Maryland real estate investment trust, as Withdrawing General
Partner of the Partnership




By: s/Paul Seavey                        
Its:     Trustee                            



1